Judgment unanimously affirmed. Memorandum: When viewed in the light most favorable to the People (see, People v Ford, 66 NY2d 428), the evidence is sufficient to establish defendant’s guilt of resisting arrest (see, People v Bleakley, 69 NY2d 490). In view of defendant’s criminal record, the sentence imposed was neither harsh and excessive nor an abuse of discretion (see, People v Dittmar, 41 AD2d 788). (Appeal from Judgment of Erie County Court, La Mendola, J. — Resisting Arrest.) Present— Green, J. P., Pine, Boehm, Fallon and Davis, JJ.